Citation Nr: 9926769	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  98-03 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left knee 
disorder.

4.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1987 to July 1991 
and is a recipient of the Southwest Asia Service Medal (with 
two stars).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Des Moines, Iowa.

During his October 1998 VA Travel Board hearing, the veteran 
raised the issue of entitlement to an increased evaluation 
for his service-connected diarrhea.  This issue is not among 
the issues presently certified for appeal, and the Board 
therefore refers this issue back to the RO for appropriate 
action.

The claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, will 
be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  There is no competent medical evidence of a nexus between 
the veteran's current hair loss, specifically diagnosed as a 
male balding pattern, and service.

3.  There is no competent medical evidence of a nexus between 
the veteran's current headaches, specifically diagnosed as 
chronic tension headaches, and service.

4.  The RO initially denied service connection for a left 
knee disorder in a December 1994 rating decision; the veteran 
was notified of this denial in the same month but did not 
respond to the decision within one year of such notification.

5.  Evidence submitted since the December 1994 rating 
decision is new and bears directly and substantially on the 
question of whether the veteran's current left knee disorder 
was incurred as a result of service.

6.  There is competent medical evidence showing a causal 
relationship between the veteran's current left knee disorder 
and service.

7.  There is competent medical evidence of a nexus between a 
current skin disorder and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for hair 
loss, to include as due to an undiagnosed illness, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
headaches, to include as due to an undiagnosed illness, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The December 1994 rating decision denying service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(c) (West 1991).

4.  Evidence received since the December 1994 rating decision 
is new and material, and the veteran's claim for service 
connection for a left knee disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.156, 20.302, 20.1103 
(1998).

5.  A left knee disorder was incurred as a result of service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

6.  The claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection for hair loss and headaches

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1998).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998). 

In addition, service connection may be established for 
chronic disability resulting from an undiagnosed illness 
which became manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf 
War or to a degree of 10 percent or more not later than 
December 31, 2001.  38 C.F.R. § 3.317(a)(1)(i) (1998).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws in the United States.  38 C.F.R. § 3.317(a)(2-5) 
(1998).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well-grounded 
claims for service connection.  The veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual" that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury."  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93. 

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1998).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet. App. at 495-
97.  That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) "if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology."  Savage v. Gober, 10 Vet. App. at 498.

The veteran's service medical records do not document any 
hair loss.  The only post-service evidence regarding this 
claimed disability is a July 1997 VA skin examination report, 
which includes the veteran's reported history of hair loss 
since approximately 1994.  The examiner diagnosed mild 
ongoing hair loss producing a normal pattern of male balding, 
consistent with family history; and minimal folliculitis of 
the scalp.  The examiner further noted that the veteran's 
hair loss was probably routine male balding and not related 
to military experiences.  

The veteran's service medical records are also negative for 
headaches.  A March 1997 VA neurological examination report 
reflects the veteran's reported history of a slow onset of 
daily headaches approximately six months to one year 
following his return from Operation Desert Storm.  In 
rendering a diagnosis, the examiner noted that the veteran 
had tension-type head daily headaches "which are probably 
contributed to or maintained by rebound."  The examiner 
linked these headaches with the veteran's daily use of 
Tylenol but noted that he "is not disabled by these 
headaches."  For further clarification, the Board referred 
this case to a Veterans Health Administration (VHA) doctor, 
and, in a May 1995 statement, this physician concluded that 
the veteran met the criteria for the diagnosis of chronic 
tension headaches that "may be related to the veteran's Gulf 
war service."  However, the offered no supporting clinical 
data, or other rationale, for his comments regarding 
etiology.  

In this case, diagnoses of a male balding pattern and chronic 
tension headaches have been rendered for the veteran's 
claimed hair loss and headaches disabilities.  As such, 38 
C.F.R. § 3.317 (1998), which concerns disabilities due to an 
undiagnosed illness, is not for application, and the 
veteran's claims may be considered only on a direct service 
connection basis.  See Combee v. Brown, 34 F.3d 1039, 1043-45 
(Fed. Cir. 1994).

There is no competent medical evidence of record, however, 
indicating a nexus between the veteran's current hair loss or 
headaches and service.  Although the VHA physician noted in 
the May 1999 opinion that the veteran's headaches "may" be 
related to service, such language is insufficient to well 
ground a claim.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (a medical opinion to the effect that the cause of the 
veteran's death "could" have been attributed to his time in 
a prisoner of war camp, "without supporting clinical data or 
rationale," was insufficient to well ground a claim).

The only evidence of record suggesting a nexus or link to 
service is the veteran's lay opinion, as articulated in the 
testimony from his April 1998 VA hearing and his October 1998 
VA Travel Board hearing.  During these hearings, the veteran 
related his current hair loss and headaches to exposure to 
oil fumes during his service in the Persian Gulf.  The 
veteran has not been shown to possess the medical expertise 
necessary to establish a nexus between a currently diagnosed 
disorder and service.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Moreover, although the veteran testified during his 
April 1998 VA hearing that his headaches began during 
service, his lay contentions regarding continuity of 
symptomatology of this disorder are not supported by the 
clinical findings of record; in fact, the March 1997 
neurological examination report reflects that the veteran 
reported an onset of headaches that occurred subsequent to 
service.  See Savage v. Gober, 10 Vet. App. at 498.  
Therefore, the veteran's lay contentions, alone, do not 
provide a sufficient basis upon which to find these claims to 
be well grounded.  See Grottveit v. Brown, 5 Vet. App. at 93.

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for hair loss and headaches are well grounded.  In 
the absence of competent medical evidence to support the 
veteran's claims, these claims must be denied as not well 
grounded.  Since these claims are not well grounded, the VA 
has no further duty to assist the veteran in developing the 
record to support his claims.  See Epps v. Gober, 126 F.3d at 
1467-68 ("there is nothing in the text of § 5107 to suggest 
that [VA] has a duty to assist a claimant until the claimant 
meets his or her burden of establishing a 'well-grounded' 
claim").

In the appealed December 1997 rating decision, the RO denied 
the veteran's claims for service connection for hair loss and 
headaches on the merits, whereas the Board has denied these 
claims as not well grounded.  Regardless of the basis of the 
RO's denials, "there is no prejudice to the appellant solely 
from the omission of the well-grounded-claim analysis."  
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  Furthermore, 
the Board is unaware of the existence of additional relevant 
evidence that could serve to render the veteran's claims well 
grounded.  As such, there is no further duty on the part of 
VA under 38 U.S.C.A. § 5103(a) (West 1991) to notify the 
veteran of the evidence required to complete his application 
for service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Evidence to reopen a claim for service connection 
for a left knee disorder

Generally, a final decision issued by an RO or by the Board 
may not thereafter be reopened and allowed, and a claim based 
on the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 1991 & Supp. 1998); see also 38 C.F.R. 
§§ 20.302, 20.1103 (1998).  The exception to this rule is 
38 U.S.C.A. § 5108 (West 1991), which provides, in part, that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).

Under 38 C.F.R. § 3.156(a) (1998), "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled, such evidence 
must be "so significant that it must be considered in order 
to fairly decide the merits of the claim."  See generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The RO initially denied service connection for a bilateral 
knee disorder in a December 1994 rating decision on the basis 
that the veteran's service medical records were silent for 
complaints of, or treatment for, a left knee disorder.  The 
veteran was notified of this decision in the same month but 
did not respond within one year of such notification.  See 38 
C.F.R. § 20.302(a) (1998).  Because the veteran did not 
initiate an appeal of the December 1994 rating decision, that 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991).  As 
such, the evidence that must be considered in determining 
whether new and material evidence has been submitted in this 
case is that evidence added to the record since the December 
1994 rating decision.

The additional evidence includes a March 1997 VA hand, thumb, 
and fingers examination report that indicates that the 
veteran's bilateral chondromalacia "may be related to the 
long marches which the patient did while in the military," 
as well as a January 1999 VA treatment record with an 
impression of bilateral patellofemoral syndrome that 
"started in Marine Corps."  This evidence is new to the 
record, and in view of the less stringent standard for 
materiality set forth in Hodge, the Board finds that this new 
evidence bears directly and substantially on the question of 
whether the veteran's current left knee disorder was incurred 
as a result of service.  Accordingly, the veteran's claim for 
service connection for a left knee disorder is reopened.

Having reopened the veteran's claim for service connection 
for a left knee disorder, the next step is consideration of 
the claim on a de novo basis.  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (once a claim for service connection 
has been reopened upon the presentation of new and material 
evidence, the VA must determine whether, based upon all of 
the evidence of record, the claim is well grounded pursuant 
to 38 U.S.C.A. § 5107(a) (West 1991)).  Only after a 
determination that the claim is well grounded may the VA 
proceed to evaluate the merits of the claim, provided that 
the VA's duty to assist the veteran with the development of 
facts pertinent to his claim under 38 U.S.C.A. § 5107(a) 
(West 1991) has been fulfilled.  See Winters v. West, 12 Vet. 
App. 203, 206-7 (1999); see also Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  

Having reviewed the evidence of record, particularly the 
noted March 1997 VA examination report and January 1999 VA 
treatment record, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  In other words, the Board finds that the 
veteran's claim is plausible and capable of substantiation.  
Although the veteran's service medical records reflect no 
complaints of, or treatment for, a left knee disorder, these 
records do not include a separation examination report.  The 
first post-service evidence of a left knee disorder is a June 
1994 VA treatment record, which reflects the veteran's 
reported history of bilateral knee pain "since 1987 in boot 
camp" and includes a diagnostic impression of bilateral 
damaged/degenerative knee cartilage, or early osteoarthritis.  
A September 1994 VA bones examination report contains a 
diagnosis of bilateral chondromalacia patella, while a VA 
general medical examination report from the same date 
contains an impression of multiple orthopedic problems 
involving the knees.  

On a VA examination in March 1997, range of motion of both 
knees was from zero to 125 degrees, with "somewhat 
symptomatic" crepitus.  X-rays of the knees were normal 
bilaterally.  In rendering an impression, the examiner noted 
that the veteran's patellofemoral crepitus was consistent 
with patellofemoral chondromalacia.  The examiner indicated 
that the exact etiology of this disability was unclear, but 
he also stated that "[i]t may be related to the long marches 
which the patient did while in the military."  

Additionally, a January 1999 VA treatment record shows that 
the veteran complained of bilateral anterior knee pain and 
patellofemoral syndrome, with symptoms starting during 
service in the Marine Corps.  The examiner noted bilateral 
patellofemoral crepitus and rendered an impression of 
bilateral patellofemoral syndrome "started in Marine 
Corps."  

The Board finds that the January 1999 VA treatment record 
supports the veteran's contention that his left leg disorder 
started in service.  There is no evidence of record directly 
contradicting the opinion noted in the January 1999 VA 
treatment record.  In fact, the examiner who conducted the 
March 1997 VA examination commented that the veteran's 
patellofemoral chondromalacia may be linked to in-service 
activities.  In view of this favorable evidence and the 
absence of evidence to the contrary, the Board concludes that 
the record, taken as a whole, supports the veteran's claim of 
entitlement to service connection for a left knee disorder.  
Therefore, this benefit is granted.




III.  Service connection for a skin disorder

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
well grounded under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, the Board finds that the veteran has 
submitted a claim which is plausible and capable of 
substantiation.  The Board has based this finding on the 
report of a March 1997 VA skin examination.  This report 
contains diagnoses of lichen nitidus of the right shoulder, 
acne vulgaris of the chest and back, and probable actinic 
keratosis of the left face, and the examiner noted that the 
lichen nitidus "may have occurred during [the veteran's] 
military career."  


ORDER

A well-grounded claim not having been submitted, service 
connection for hair loss, to include as due to an undiagnosed 
illness, is denied.

A well-grounded claim not having been submitted, service 
connection for headaches, to include as due to an undiagnosed 
illness, is denied.

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is reopened, 
and service connection for this disorder is granted.

The claim of entitlement to service connection for a skin 
disorder, to include as due to an undiagnosed illness, is 
well grounded.


REMAND

Since the claim of entitlement to service connection for a 
skin disorder, to include as due to an undiagnosed illness, 
is well grounded, the VA has a duty to assist the veteran in 
the development of facts pertinent to this claim.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103 (1998); 
Talley v. Brown, 6 Vet. App. 72, 74 (1993).  This duty 
includes conducting a thorough and contemporaneous medical 
examination of the veteran.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).  If an examination report is 
incomplete, the Board must await its completion, or order a 
new examination, before deciding the veteran's claim.  See 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  

In this regard, the Board observes that the veteran was 
treated for a skin rash of the underarms during service, but 
there is no separation examination report of record.  As 
noted above, the veteran's March 1997 VA skin examination 
reports indicates that the veteran was diagnosed with lichen 
nitidus of the right shoulder, acne vulgaris of the chest and 
back, and probable actinic keratosis of the left face.  The 
examiner noted that the lichen nitidus "may have occurred" 
during the veteran's military career.  Also, this examiner 
indicated that the veteran's actinic keratosis did not appear 
to be related to service.  The examiner also noted, however, 
that the veteran's actinic keratosis "is probably secondary 
to his frequent sun exposure as a heavy machinery operator."  
The veteran's primary occupational specialty during service 
was working as an engineer equipment operator for three years 
and five months, as noted in his DD Form 214.  

In view of the apparent contradictory or inconclusive nature 
of the comments on the March 1997 VA skin examination, the 
Board concludes that further development is warranted.  
Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The veteran for an examination to 
determine the nature, extent, and 
etiology of any current skin disorders.  
The veteran's claims file should be made 
available to the examiner.  Based on a 
review of the claims file and the 
examination, the examiner should be asked 
whether it is at least as likely as not 
that any current skin disorder is related 
to the veteran's service together with 
the rationale for such opinion.  

2.  The RO should again adjudicate the 
veteran's claim of entitlement to service 
connection for a skin disorder, to 
include as due to an undiagnosed illness.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further review.  The Board intimates no opinion as to the 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on this matter, but no 
action is required until he is notified by the RO.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals







